            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

JOSEPH R. HESS                                              PLAINTIFF

v.                        No. 3:20-cv-51-DPM

CHRISTIAN UNDERWOOD                                      DEFENDANT

                                ORDER
      1. Hess hasn't responded to Underwood's motion for summary
judgment. The Court alerted Hess to the motion, twice extended the
time to respond, and warned that it would rule on the current papers if
Hess didn't respond. Docs. 25 & 28-29. He didn't.
      2. Motion for summary judgment, Doc. 22, granted. Underwood

has offered evidence that he didn't mace Hess; and Hess hasn't met
proof with proof to create a genuine dispute of material fact. Conseco
Life Insurance Co. v. Williams, 620 F.3d 902, 909-10 (8th Cir. 2010).
Taking the record in the light most favorable to Hess, he was maced by
an unidentified short officer at the home and then again at the jail by a
Greene County officer.     But, on this record, there was no Fourth
Amendment violation by Underwood. Hess's excessive force claim
against Underwood will therefore be dismissed with prejudice. Any
official capacity claim is dismissed with prejudice, too, for lack of an
underlying constitutional violation. Wilson v. Spain, 209 F.3d 713, 717
(8th Cir. 2000).
So Ordered.

                                   z:,
                    D .P. Marshall Jr.
                    United States District Judge




              -2-
